Docket Nos. 105849, 105952 cons.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



In re A.W., Jr., et al., Minors (The People of the State of Illinois,
Appellant, v. P.W., Appellee)–In re A.W., Jr., et al., Minors (The
People of the State of Illinois, Appellant, v. A.W., Sr., Appellee).

                   Opinion filed October 17, 2008.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                              OPINION

     On March 28, 2006, the State filed separate petitions, which were
consolidated for hearing, asking that A.W., Jr., and A.W. be
adjudicated neglected minors. The parents of the children are A.W.,
Sr. (father), and P.W. (mother). The petitions alleged that the minors’
environment was injurious to their welfare, and paragraph A of the
petitions listed eight incidents of erratic and/or violent conduct on the
part of father as the basis for this allegation. The circuit court of
Peoria County adjudicated the children neglected minors and later
entered a dispositional order declaring them wards of the court and
awarding guardianship to the Department of Children and Family
Services (DCFS) with right to place. The dispositional order found
mother “fit” and father “unfit” but stated that the children could not
be returned to mother because she was still residing with father.
    Father and mother filed separate appeals. The appellate court in
mother’s appeal held that the trial court’s finding of neglect was
against the manifest weight of the evidence and it, therefore, reversed
the adjudicatory order and vacated the dispositional order. No.
3–06–0830 (2007) (unpublished order under Supreme Court Rule 23).
The appellate court in father’s appeal took judicial notice of its
decision in mother’s appeal and reversed the judgment of the circuit
court. No. 3–06–0859 (2007) (unpublished summary order under
Supreme Court Rule 23(c)). We granted the State’s petition for leave
to appeal in both cases and consolidated them for our review. 210 Ill.
2d R. 315. For the reasons that follow, the judgments of the appellate
court are reversed and the judgment of the circuit court is affirmed.

                           BACKGROUND
    The circuit court conducted the adjudicatory hearing on
September 8 and 29 of 2006. A.W., Jr., was 13 years old and A.W.
was 8 years old at the time. All of the incidents in the record took
place in the City of Peoria. The State presented 10 witnesses,
including 5 city police officers. Father and mother were each asked
in open court by their respective counsel if they wished to testify, and
each declined.
    Police officer Fred Ball, who was retired at the time of the
hearing, testified that he was called to the home of father and mother
on May 30, 1995. When he arrived he spoke to mother, who had a
minor laceration on her hand and several contusions on her face, legs
and arms. She said that father had gone to her place of employment
and told her that she was needed at home because her brother had
been injured. After they got home, father took her into the back
bedroom and began beating her and accusing her of being with
another man. Mother told the officer that father had broken a large
picture containing glass over her head, hit her with his fist, and struck
her hand with a knife, causing the laceration. A.W., Jr., who was 15
months old at the time, was on the bed. The officer found broken
glass all over the bed, but father and the baby were not there when he



                                  -2-
arrived. Mother said father took the baby and left. She ran to a
neighbor’s house and called the police.
    The State introduced a copy of the medical report from the
hospital that treated mother on the night father assaulted her. Mother
told the hospital staff that father had struck her in the head and face
with his fist, kicked her multiple times, hit her in the head with a
glass picture frame which broke, struck her in the head once with a
brass table leg, and threatened to kill her with a knife, although he did
not stab her.
    Jittaun Woods, father’s half-sister, testified that over the past year
and a half prior to May 9, 2005, father started displaying a lot of
anger and seemed confused at times. She said that he was having
financial difficulties, that the family would help each other out
financially whenever necessary, and that she and some family
members had helped father financially. She testified that his recent
behavior was uncharacteristic and that previously he had been a
loving and supportive brother.
    On May 9, 2005, father was acting irrationally and was swearing
at his brother over the telephone. When Jittuan learned of this, she
called ERS to go to father’s house to ensure that everyone in father’s
house was safe. (The record does not contain any information about
ERS.) Later that evening she and her husband went to father’s house
because of her concern about his behavior. Father was on the porch
and his children A.W., Jr., and A.W. were standing in the doorway.
Father said to Jittaun that he was very angry that she had called ERS
earlier that day and he punched her in the forehead. Jittaun was dazed,
and she went to the emergency room, after the police were called.
Father admitted to the responding police officer, Earl Jackson, that he
had punched Jittaun. Officer Jackson testified he could not recall
seeing any children around. Father was arrested and spent several
days in jail. When he was released from jail, he apologized to Jittaun
and said he was under a lot of stress.
    Father’s brother Jeremy testified that he received two telephone
calls and a voice mail from father on May 10, 2005, while Jeremy
was in a meeting at work. In the voice message father said that
Jeremy needed to act more like his brother, that he did not appreciate
the way Jeremy was treating him, and that he was going to beat him
up if Jeremy did not lend him the money he had promised. Jeremy

                                   -3-
testified that he felt he was in danger and that as siblings they fought
but in their adult life he had never threatened him in any way.
     Police officer Chad McCollum testified that on January 11, 2006,
he pulled over a vehicle driven by father because he was not wearing
his seat belt. While the officer was placing his police vehicle in park,
father left his vehicle and began walking toward the officer in an
aggressive manner with his hands outstretched. Father said, “I knew
you were going to stop me. Just take me to jail.” The officer told
father to get back into his car, but father continued forward. The
officer repeated the instruction two more times before he arrested and
handcuffed father for obstructing police. Father was loud and
argumentative, and he stated he was wearing his seat belt. The officer
asked him his name and father said he knew his rights and he did not
have to talk to him. Father then told the officer that he “was a crooked
cop” who “was being played by the system.” Father continued to be
upset until he was placed in the transport wagon.
     David Obergfeld, the principal of Von Steuben Middle School,
testified that A.W., Jr., attended the school between December 12,
2005, and March 8, 2006. On February 13, 2006, the acting assistant
principal was going to A.W., Jr.’s home room and observed A.W., Jr.,
standing by the pencil sharpener with a pencil at his penis making
gyrations behind the teacher who had her back to him. The acting
assistant principal took A.W., Jr., to the office. A.W., Jr., admitted
what he had done and said he was trying to impress some other boys
in the classroom. The principal gave A.W., Jr., a three-day suspension
for showing disrespect to a teacher.
     The principal then called the family on the telephone and talked
to mother. He described A.W., Jr.’s disrespect to a teacher in detail
and told her that A.W., Jr., was suspended for three days. The
principal testified that mother was very calm and very nice, that she
appreciated the telephone call, and that someone would come over
and pick up A.W., Jr. Later that day father came to the school with a
police officer. The principal was surprised by the presence of the
police officer, who told the principal that father was afraid to come
to the school and thought there were going to be some problems.
     The principal, the acting assistant principal, father, A.W., Jr., and
the police officer all went into the assistant principal’s office. The
principal told father of A.W., Jr.’s disrespect to a teacher by holding

                                   -4-
a pencil near his penis and making gyrating motions while the teacher
was standing with her back to him and that A.W., Jr., was suspended
for three days, and handed father the suspension form. Father asked
A.W., Jr., if the story was correct and A.W., Jr., said that he was just
doing some kind of dancing. Father crumpled up the form, threw it
across the room, and said, “This is bullshit.” The principal then said,
“We don’t talk that way. This meeting is over. It’s disrespectful
behavior. I’m asking you to leave.” Father continued to argue and the
principal asked the police officer, “Would you please escort him
out?” Father argued with the police officer and asked for the officer’s
badge number before finally leaving. This incident resulted in father
receiving a letter from the school’s attorney barring father from the
school grounds unless he had the principal’s permission.
    John Gingery, the paternal grandfather of the children, testified
that on March 11, 2006, A.W., Jr., and A.W. arrived at his house.
A.W., Jr., told grandfather that father received a telephone call, came
outside, and told the children to leave. Grandfather’s house is about
three miles from the parents’ house. A.W., Jr., said that they had been
walking around for three hours with only one coat, which they would
switch off wearing. Grandfather then telephoned Jittaun Woods. They
agreed to meet at father’s house to find out what was going on with
the children. The children stayed at grandfather’s house with
grandfather’s wife.
    When grandfather arrived at father’s house, Woods was there with
her husband, and father and mother were in their car. Grandfather and
father had not had any contact with each other for over a year. During
that year, father had threatened to kill grandfather and had said to
grandfather that he was the reason that father’s head was so “f___ed
up.” Father said on this occasion “I see the bitches run together” and
approached grandfather in a fighting stance with his fists balled up.
Grandfather grabbed father, but Woods and her husband intervened.
    Officer Aaron Watkins testified that on March 11, 2006, he
responded to a call from father’s house. When the officer arrived,
father initially expressed frustration with the amount of time it had
taken the police to arrive. Grandfather was at the parents’ house when
the officer arrived and the children were still at grandfather’s house.
Father told the officer his children had left the house and they had
been gone for quite some time. He said the children had gotten into

                                  -5-
trouble at a friend’s house, and father let them know they were going
to be reprimanded when they got home. Father was carrying in
groceries when he told them to get into the house to receive their
punishment, and they ran off. The officer testified that he went to
grandfather’s house, got the children and then brought them to their
parents’ home.
     The officer further testified that A.W., Jr., wanted to go live with
his grandfather and father had no problem with that. The officer then
checked with grandfather, who was still outside of the house, and
grandfather agreed. They also agreed to talk with a case worker the
next day or somebody else to help them out with the situation. A.W.,
Jr., then went with grandfather and A.W. stayed with her parents.
     Two days later, on March 13, 2006, Raelyn Galassi, a child
protection investigator for DCFS, testified that she went to
grandfather’s home and spoke to A.W., Jr. When she asked if he
wanted to go home, he said that he did not want to go home because
there was a lot of chaos there and his father was mad and yelled all
the time. He also said that his mother and father fought and his
mother would leave home sometimes. A.W., Jr., stated that things had
not always been that way, but only for the last year or a little over.
When asked, he said that he was not attending school anymore and
that he was not being home schooled.
     Later that same day, Galassi spoke to father and mother at their
home. When she asked why A.W., Jr., was not in school, father stated
that A.W., Jr., was being picked on in school. He said that he went to
the school and was trying to deal with school personnel on what the
problem was and he was told that he was banned from the school. He
also said that they were working on getting him back to school.
Mother said that there had been disciplinary problems in schools with
A.W., Jr., since kindergarten, that they were currently home schooling
him, and that they were willing to try to get him back into school.
Both father and mother agreed at this time to participate in services
offered by DCFS to get A.W., Jr., back into school.
     The next day, on March 14, Galassi left father and mother a
message that A.W., Jr., would be coming back home that day. That
same day, police officer David Slater was sent to grandfather’s house
at about 2:30 in the afternoon after father had called the police. Slater
testified that father was in a vehicle waiting nearby when he arrived.

                                  -6-
Father told the officer that his son was in the house and he wanted the
officer to get his son out. The officer had never met father and the
officer knew nothing of the situation. When father telephoned the
police, he asked for help to get his son and hung up. The officer asked
for information concerning the problem and father replied, “I don’t
have to tell you anything. Just go get my f___ing son out of the
house.” He repeated this statement several times. Father was irate and
the officer tried to calm him down several times, but he remained
loud and agitated. After father said, “f___ you and the other police”
to the officer, he threw his cell phone toward grandfather’s garage.
The phone hit the concrete driveway and shattered. The officer then
knocked on the door of the house, talked to grandfather, and learned
that A.W., Jr., was not there. Father had been standing on the
sidewalk and he then left.
     Three days later, on March 17, 2006, Galassi went to the family
home and she saw father and A.W., Jr., outside. She asked how things
were going. Father was angry and he stated that he did not want
DCFS in his business and that he wanted her off his property. She
tried to tell him that she was just following up with what they talked
about on March 14. He told her to get off his property and go get
some counseling herself.
     Five days later, on March 22, there was a family meeting at DCFS
at father’s request. Galassi was present along with her supervisor and
a “TDM facilitator,” mother, father and his half-sisters, Jittuan and
Mia, and grandfather. (The record does not contain any information
about TDM.) The parents had the right to have the facilitator exclude
grandfather and father’s half-sisters, but they were not excluded.
Galassi and her supervisor started the meeting with the concerns they
had with the family. Father got very upset and volatile and started
arguing and yelling, mostly at grandfather. Grandfather became upset
as well, and Galassi and her supervisor tried to break up the meeting.
The police were called and father and mother left.
     On April 3, 2006, Galassi and her supervisor went to the family
home. Galassi knocked on the door and it appeared someone was
inside locking the door. The supervisor put a card in the door and the
two left. The next day, Galassi referred the family to Family First.
Galassi also went to the family home on a daily basis during the
middle of April, but she could not contact the family.

                                 -7-
     Galassi testified that DCFS decided that neglect petitions should
be filed as a means of getting the court to order the parents to
cooperate with DCFS. When the parents failed to appear for the
initial hearing, warrants were issued for the children to be placed in
protective custody. On April 27, 2006, Galassi picked up the children
and took them into protective custody. A.W., Jr., told Galassi that he
had seen her coming to their residence on other occasions, but he had
been instructed not to answer the door.
     At the conclusion of the adjudicatory hearing on September 29,
2006, the circuit court stated that it would announce its decision the
next week, but that it was making certain factual findings now. The
court went through each allegation and found that the State had
proved all eight of the allegations contained in paragraph A of the
petitions. The court also found that the State had proved the
allegation made in paragraph B of the petitions, that DCFS had
offered father services, including counseling, but father had refused
to cooperate or begin services. The court did explain at some length
that the parents did not have any obligation to cooperate with DCFS
at that time.
     In its concluding statements, the court said: “The question is,
taking into account everything that I find having been proven by
preponderance of the evidence, does that show the existence of an
injurious environment? And, obviously, under the principle of
injurious environment, you’re not required to wait for the injury to
occur before the court steps in and says, wait a minute, we’ve got to
protect these children.”
     On October 6, 2006, the court announced its finding and entered
an adjudicatory order finding that the children were neglected based
upon an injurious environment. The finding was based on the series
of incidents contained in the record showing that father had engaged
in unusual displays of aggression and hostile, irrational behavior,
some of which were in the children’s presence.
     The dispositional hearing was held on November 8, 2006.
Catholic Charities caseworker Tonya Welch, who was assigned to
this family pursuant to contract with DCFS, testified at the hearing
and the court considered her report on each child. The caseworker
testified that father and mother refused to cooperate with her and
accept the services offered. Father and mother both refused

                                 -8-
supervised visitation with the children. The circuit court enter a
dispositional order finding mother “fit” and father “unfit” but stated
that the children could not be returned to mother because she was still
residing with father. The order declared the children wards of the
court and awarded guardianship to DCFS with right to place.
     The appellate court in mother’s appeal described four incidents
where the children were not present during father’s outbursts. The
court found that those four incidents did not show any nexus between
father’s anger and harm to the well-being of the children, and it held
the circuit court erred in considering those incidents.
     The appellate court held that the trial court’s finding of neglect
was against the manifest weight of the evidence and it, therefore,
reversed the adjudicatory order and vacated the dispositional order.
One justice dissented and stated he would affirm the circuit court.
The appellate court, in father’s appeal, took judicial notice of its
decision in mother’s appeal and reversed the judgment of the circuit
court. We granted the State’s petition for leave to appeal in both cases
and consolidated them for our review. Mother filed a brief and
presented oral argument in the consolidated appeal, but father did not
file a brief and, consequently, he did not present oral argument.

                     STANDARD OF REVIEW
    The parties agree that the issues raised in this appeal are: (1)
whether the circuit court erred in allowing and considering evidence
of erratic, threatening and angry behavior by father that took place
outside the presence of the children; and (2) whether the circuit
court’s decision that the children were neglected based upon an
injurious environment is against the manifest weight of the evidence.
The parties correctly agree that the standard of review for the first
issue is whether the trial court abused its discretion in admitting and
considering evidence of father’s behavior that occurred outside the
presence of the children. See In re Kenneth D., 364 Ill. App. 3d 797,
803 (2006). The admission of evidence by the circuit court will not
be reversed absent an abuse of its discretion. See In re Kenneth J.,
352 Ill. App. 3d 967, 980 (2004). Finally, the parties correctly agree
that the manifest weight of the evidence is the standard to be used in
reviewing the circuit court’s determination that the children were


                                  -9-
neglected based upon an injurious environment. In re D.S., 217 Ill. 2d
306, 322 (2005). A finding is against the manifest weight of the
evidence only if the opposite result is clearly evident. In re D.S., 217
Ill. 2d at 322; In re Faith B., 216 Ill. 2d 1, 13-14 (2005).

                               ANALYSIS
    The Juvenile Court Act of 1987 (Act) sets forth the procedures
and criteria to be used in deciding whether a minor should be
removed from his parents’ custody and made a ward of the court. 705
ILCS 405/1–1 et seq. (West 2004); In re Arthur H., 212 Ill. 2d 441,
462 (2004). Section 2–3(1)(b) of the Act provides that a neglected
minor includes “any minor under 18 years of age whose environment
is injurious to his or her welfare.” 705 ILCS 405/2–3(1)(b) (West
2004). The term “injurious environment” is a broad and amorphous
concept that cannot be defined specifically, but it includes the breach
of a parent’s duty to ensure a safe and nurturing shelter for the
children. In re Arthur H., 212 Ill. 2d at 463. Cases involving
allegations of neglect are sui generis, and they must be decided on the
basis of their unique circumstances. In re N.B., 191 Ill. 2d 338, 346
(2000). This principle underscores the “ ‘fact-driven nature of neglect
and injurious environment rulings.’ ” In re Arthur H., 212 Ill. 2d at
463, quoting In re N.B., 191 Ill. 2d at 346.
    The appellate court, in mother’s appeal, stated, “In cases where
parental anger has been the basis for a finding of an injurious
environment, the State is required to prove a nexus between the
parental anger and harm to the well-being of the minors.” In support
of this statement the court cited In re N.B., 191 Ill. 2d 338, and In re
J.P., 331 Ill. App. 3d 220 (2002). After describing four of the
incidents of father’s behavior where the children were not present, the
court concluded, “[t]aken individually and in relation to the rest of the
State’s evidence, these incidents do not show any nexus between the
father’s anger and harm to the well-being of the minors.” The court
held that the circuit court erred in considering those four incidents of
father’s behavior that occurred outside the presence of the children.
The appellate court cited no authority for this holding and we have
found none.



                                  -10-
     To the contrary is the case of In re J.P., 331 Ill. App. 3d 220
(2002). There the appellate court affirmed the circuit court’s
determination that the children, J.P. and T.P., were neglected based
upon an injurious environment. In re J.P., 331 Ill. App. 3d at 222.
The court stated: “[T]he evidence of respondents’ loss of temper was
not confined to a single, isolated instance. Rather, the evidence
indicated a pattern of behavior by respondents, consisting of extreme
displays of aggression and hostility, some of these displays occurring
in the presence of their children.” (Emphasis added.) In re J.P., 331
Ill. App. 3d at 236.
     The State contends that there are many parental actions outside of
the presence of the children that create an injurious environment,
examples of which are drug use, alcohol use and untreated mental-
health problems. See, e.g., In re A.R., 359 Ill. App. 3d 1071 (2005);
In re J.W., 289 Ill. App. 3d 613 (1997). It argues that the appellate
court’s decision in this case could require circuit courts to disregard
highly probative evidence relating to a parent’s behavior on the basis
that the children were not present when the incidents took place. This
would be contrary to the legislative intent of the Act, which is to
further the safety and best interests of children. 705 ILCS 405/1–2
(West 2004); In re Arthur H., 212 Ill. 2d at 467. Mother
acknowledges that drug use, alcohol use and untreated mental-health
issues regularly form the basis for a finding of anticipatory neglect or
a de facto injurious environment, but she contends that there is no
doubt they will continue to form the basis of neglect findings should
the appellate court opinion be affirmed.
     “Under the Act, the rules of evidence in the nature of civil
proceedings are applicable to the adjudicatory hearing. 705 ILCS
405/2–18(1) (West 2004). Whether evidence is admissible is within
the discretion of the circuit court, and its ruling will not be reversed
absent an abuse of that discretion. In re Kenneth J., 352 Ill. App. 3d
967, 980, 817 N.E.2d 940, 950 (2004). All evidence must be relevant
to be admissible. Kenneth J., 352 Ill. App. 3d at 980, 817 N.E.2d at
950. Evidence is relevant if it tends to prove a fact in controversy or
render a matter in issue more or less probable. Kenneth J., 352 Ill.
App. 3d at 980, 817 N.E.2d at 950.” In re Kenneth D., 364 Ill. App.
3d 797, 803 (2006). We hold that in cases in which parental anger is
the basis for a finding of an injurious environment, evidence of

                                 -11-
parental anger and hostility in the presence, as well as outside the
presence, of the children is admissible if it is relevant, and the
determination of its relevancy is within the sound discretion of the
circuit court. See In re J.P., 331 Ill. App. 3d 220.
     We next consider whether the trial court abused its discretion in
admitting evidence of father’s behavior outside the presence of the
children as establishing a pattern of hostility and anger on the part of
father that was injurious to the children’s welfare. Father’s pattern of
erratic behavior included a total of eight incidents, four of which were
outside the presence of the children. Two of the eight incidents
involved physical violence, others involved threats of violence, and
several involved erratic, aggressive and angry behavior. Recipients of
these outbursts included father’s wife, brother, half-sister and father,
the school principal, DCFS workers and several police officers.
     Under the facts and circumstances of this case, we hold that the
circuit court did not abuse its discretion in admitting and considering
the incidents of father’s angry behavior that occurred outside the
presence of the children. See In re J.P., 331 Ill. App. 3d at 236.
     The appellate court also found that the circuit court may have
erroneously considered evidence against father that DCFS offered
services to father, which he refused, as alleged in paragraph B of the
petition. Although the circuit court found father had refused such
services, it explained that father was under no obligation to
participate with DCFS at that time. We have read the record carefully
and do not find that the circuit court improperly considered that
evidence against father.
     The appellate court also held that the State failed to prove the
allegation of the petitions with regard to the March 11, 2006,
incident, and the circuit court should not have weighed that allegation
in its decision. The allegation, in part, was that the children “were not
allowed back into the family home by the father and/or ran from
home due to the problems with the father.” Grandfather testified that
A.W., Jr., told him that the children were outside and father told them
to leave. Officer Watkins testified that father told him that the
children were outside, father told them to get into the house to receive
their punishment, and they ran off. The circuit court in discussing this
allegation stated: “The State has proved that one of those two things
happened. *** I don’t really think that either one of those was shown

                                  -12-
by a preponderance of the evidence, but that’s the only evidence I
have. So that wasn’t either/or. The preponderance of the evidence
showed that one of those two things happened, either the father
excluded them from the home or they ran for fear of punishment.”
We find that whether the children “were told to leave” or whether
they “ran off when they were told to go into house,” the circuit court
properly considered the testimony of grandfather and Officer Watkins
as to the events of March 11, 2006.
     We turn next to the issue of whether the decision of the circuit
court was against the manifest weight of the evidence. After the
appellate court found the circuit court erroneously considered
testimony of any of father’s erratic, threatening and angry behavior
that occurred outside the presence of the children, the appellate court
stated that it had only three incidents that occurred in front of one or
both of the children to consider. The first was the incident on
February 13, 2006, when father became angry and swore in front of
A.W., Jr., after father learned A.W., Jr., was going to be suspended
from school. The appellate court, while not condoning father’s
actions, stated it failed to see how A.W., Jr.’s well-being was
threatened by father’s outburst. The second incident was on May
30,1995, when father beat mother in front of A.W., Jr., who was then
15 months old. The appellate court acknowledged that this conduct
was serious, but it found that the circuit court correctly noted that this
incident was so remote in time that it should carry very little weight.
The third incident occurred on May 9, 2005, when father punched his
half-sister in the forehead in the presence of the children. While the
appellate court found the act egregious, it failed to see how this
isolated incident was indicative of a threat to the well-being of the
children.
    The appellate court, in conclusion, stated: “Accordingly, we hold
that the State failed to establish the requisite nexus between the
father’s anger and harm to the minors’ well-being, and that the circuit
court’s neglect finding was against the manifest weight of the
evidence.” The appellate court relied primarily on N.B.
    N.B involved two minor children, N.B. and C.R., who were found
neglected under the Act because they were subjected to an
environment injurious to their welfare, and at a later hearing they
were made wards of the court. In re N.B., 191 Ill. 2d at 340. The

                                  -13-
finding of neglect was based on two incidents of uncontrolled temper
by the mother that occurred at a county health department facility.
The appellate court affirmed the circuit court and we reversed the
appellate court. In re N.B., 191 Ill. 2d at 340.
     The first incident occurred on April 7, 1997, when the mother
became enraged when she was informed that the coupons she wished
to redeem for milk for her children could only be redeemed for
powdered milk and were not redeemable for liquid milk. In re N.B.,
191 Ill. 2d at 341. During the angry outburst she screamed at an
employee, threw the milk coupons, a jacket and a diaper bag onto a
chair and then extended her arms when she picked up her baby
carrier, causing it to hit a wall. In re N.B., 191 Ill. 2d at 341. N.B. and
C.R. were present during their mother’s angry outburst. In re N.B.,
191 Ill. 2d at 347.
     The second incident occurred about a week later on April 15,
1997, when mother went to the same health facility. In re N.B., 191
Ill. 2d at 348. She was to undergo an examination by a doctor, but she
refused to enter the examination room until a camera in the room was
covered. Mother alternated between anger and crying during this
encounter, which lasted about 15 minutes. N.B. was present with her
mother during this second incident. In re N.B., 191 Ill. 2d at 348.
     Katherine Dello, an employee of Metropolitan Family Services as
a clinical social worker, saw the mother at least once a week for
approximately six months, beginning in December 1995. In re N.B.,
191 Ill. 2d at 349. Dello saw C.R. with his mother at least every other
week. (This was prior to N.B.’s birth.) She testified that the child
always appeared to be well taken care of and properly clothed. She
observed the mother get frustrated with C.R., but the frustration was
consistent with any parent’s reactions to a three-year-old. Dello never
saw her strike or abuse the boy in any way. In re N.B., 191 Ill. 2d at
349.
     After analyzing the evidence, this court concluded: “In sum, the
circuit court’s ruling turned on two incidents in which respondent
displayed anger at persons not her children, and in which there was
no proof of actual harm to her children. When coupled with Dello’s
testimony, which indicated acceptable parenting by respondent, we
find no evidence to suggest that respondent breached her duty to
provide a ‘safe and nurturing shelter.’ ” In re N.B., 191 Ill. 2d at 351,

                                   -14-
quoting In re M.K., 271 Ill. App. 3d 820, 826 (1995). We then held,
on the record before us, that the finding of neglect was against the
manifest weight of the evidence. In re N.B., 191 Ill. 2d at 353-54.
     The State argues that the situation in the case before us is more
like that in J.P. than in N.B. In J.P. the father contended that the
evidence of the parents’ statements to caseworkers and hospital
personnel did not support a finding of neglect based on an injurious
environment. In re J.P., 331 Ill. App. 3d at 235. Two caseworkers
testified regarding the parents’ hostile behavior toward DCFS,
including death threats by the father against the two workers. In re
J.P., 331 Ill. App. 3d at 236. Hospital records showed father
threatened hospital staff, attempted to remove T.P. from the hospital
against medical advice, and refused to allow T.P. to be transferred to
a different hospital for treatment. In re J.P., 331 Ill. App. 3d at 236.
The appellate court found that the trial court’s finding of neglect was
not against the manifest weight of the evidence. In re J.P., 331 Ill.
App. 3d at 236.
     Here, as we have noted earlier, there was testimony of eight
separate angry outbursts by father, two involving physical violence,
others involving threats of violence, and several involving erratic,
aggressive and angry behavior. Recipients of these outbursts included
father’s wife, brother, half-sister and father, the school principal,
DCFS workers and several police officers. In many of the incidents,
the city police became involved in calming the situations. There was
also evidence of father’s behavior in the home. Raelyn Galassi, the
child protection investigator for DCFS, testified that she went to
grandfather’s home and spoke to A.W., Jr., on March 13, 2006. When
she asked if he wanted to go home, he said that he did not want to go
home because there was a lot of chaos there and his father was mad
and yelled all the time. He also said that his mother and father fought
and his mother would leave home sometimes. A.W., Jr., stated that
things had not always been that way, but only for the last year or a
little over.
     The appellate court, on the other hand, only considered the three
incidents it found had occurred in the presence of the children in
finding that the judgment of the circuit court was against the manifest
weight of the evidence. As we noted earlier, the admission of


                                 -15-
evidence by the circuit court concerning eight incidents was not an
abuse of discretion.
    An adjudication of neglect is to be reviewed based on the totality
of the evidence. See In re J.P., 331 Ill. App. 3d at 230. Considering
the totality of the evidence, we find that the order of the circuit court
adjudicating the neglect of A.W., Jr., and A.W. based on an injurious
environment is not against the manifest weight of the evidence.
    For the foregoing reasons, the judgments of the appellate court in
No. 105849 and No. 105952 are reversed and the judgment of the
circuit court is affirmed.

                                 Appellate court judgments reversed;
                                    circuit court judgment affirmed.




                                  -16-